Title: To James Madison from William Willis, 18 January 1804 (Abstract)
From: Willis, William
To: Madison, James


18 January 1804, Barcelona. “From the tennor of your private favor of the 28th of May last and the arrest spoken of not taking place I have hopes that the truth has appeard and that my innocence is manifested. The Characters of my accusers Only need to be known to destroy any weight their accusation could have. I am notwithstanding much obligd to you for that letter as it manifested the greatest desire to be usefull to me.”
 

   
   RC (DNA: RG 59, CD, Barcelona, vol. 1). 1 p. Cover marked “private.”



   
   See Willis to JM, 8 Nov. 1803, n. 1.


